Citation Nr: 1502870	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection a skin disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection a skin disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned in November 2014.  The transcript of this hearing is associated with the claims file.

Although the rating decision and the Statement of the Case characterize the issue as entitlement to service connection for basal cell carcinoma, the treatment records reveal that the Veteran also has been noted to have actinic keratosis.  As such, the Board has recharacterized the issue as listed above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection a skin disorder, to include as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2009 Board decision denied the appellant's claim of entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.  

2.  Evidence associated with the claims file after the final denial in October 2009 is not cumulative or redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 2009 Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the October 2009 Board decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection a skin disorder, to include as due to exposure to herbicides.  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim.

In an October 2009 Board decision the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, was denied.  This decision indicates that the basis for the denial was that a chronic skin disorder was not shown in service or until years after discharge.  The decision stated that the Veteran's skin disorder could not be presumed to be incurred in service due to exposure to herbicides as it was not among the disorders for which the presumption is afforded.  The Board found that the Veteran's reported history of continued symptomology of a skin disorder lacked credibility.  The Board found that there was no competent medical evidence that showed that the Veteran's skin disorder may be related to service.  

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records (including the record of a shaving waiver), a private treatment record, and VA treatment records. 

The October 2009 Board decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a statement dated in October 2012 the Veteran reported that Dr. S., who performed the Veteran's micrographic surgery, indicated that the Veteran's Vietnam service contributed to his skin problems and the Veteran reported that one of the doctors associated with Dr. S. stated that his skin cancers were possibly the result of dioxin contact.  In a statement dated in May 2014 the Veteran reported that he started having skin problems in the first year after he returned home from Vietnam. 

The Board finds that this evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material in that it indicates that the Veteran's skin cancers may be related to the Veteran's exposure to herbicides in service.  In light of the above, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is both new and material and, therefore, the request to reopen the previously denied claim of entitlement to service connection a skin disorder, to include as due to exposure to herbicides, is granted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection a skin disorder, to include as due to exposure to herbicides, is reopened.


REMAND

Review of the claims file reveals VA treatment records dated through October 2012.  The records indicate that the Veteran receives consistent treatment from VA.  As such, on remand, attempts must be made to obtain the Veteran's VA treatment records dated since October 2012.  38 C.F.R. § 3.159.

In December 2006 the Veteran reported that he had been treated by Drs. G.V., W.T., M.L., and J.L. for his skin disorder.  Subsequently, the Veteran was requested in August 2007 and October 2007 to provide medical records from and/or complete authorizations for VA to obtain private treatment records on his behalf.  The Veteran did not respond to this request.  Subsequently, the Veteran has reported that Dr. J.L. is deceased and records regarding his treatment by Dr. J.L. are not available.  See, e.g., Statement Dated May 2014.  On remand, an additional attempt must be made to obtain treatment records regarding the Veteran from Drs. G.V., W.T., and M.L., after obtaining adequate authorization from the Veteran.  38 C.F.R. § 3.159.

As noted above, in a statement dated in October 2012 the Veteran reported that one of the doctors associated with a private physician who performed the Veteran's micrographic surgery stated that his skin cancers were possibly the result of dioxin contact.  Review of the claims file reveals the private surgery reports associated regarding the Veteran's micrographic procedure.  These records do not reveal any notation regarding the etiology of the Veteran's skin cancers.  On remand, the Veteran should be asked to identify the provider who made the statement and to either provide VA with the treatment records regarding the Veteran from that provider or authorize VA to obtain treatment records regarding the Veteran from that provider.  38 C.F.R. § 3.159.

If and only if additional medical evidence is received indicating that the Veteran's skin disorder may be related to the Veteran's active service, to include exposure to herbicides, a medical opinion regarding the etiology of his skin disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since October 2012.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Drs. G.V., W.T., and M.L.

3.  Contact the Veteran and request that the Veteran identify the physician who told him that his skin disorder was possibly related to his dioxin contact.  Ask that the Veteran either submit the treatment records of this physician or authorize VA to obtain the records on his behalf.  If the Veteran authorizes VA to obtain the treatment records on his behalf, make attempts to obtain the records and associate them with the claims file.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  Thereafter, if and only if additional medical evidence indicates that the Veteran's skin disorder may be related to his active service, including exposure to herbicides, afford the Veteran a VA medical examination to determine the nature, extent, onset, and etiology of any skin disorder found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding onset and continuity of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disorder found to be present is related to or had its onset during service and/or is related to his exposure to herbicides.  The examiner should set forth a complete rationale for all findings and conclusions.

5.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


